United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.V., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Ken Claxton, for the appellant
Office of Solicitor, for the Director

Docket No. 09-2115
Issued: August 6, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 17, 2009 appellant filed a timely appeal from a March 12, 2009 nonmerit
decision of the Office of Workers’ Compensation Programs. Because more than one year
elapsed between the last merit decision dated February 13, 2006 and the filing of this appeal on
August 17, 2009, the Board lacks jurisdiction to review the merits of the claim pursuant to 20
C.F.R. §§ 501.2(c) and 501.3.1
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for
reconsideration of the merits under 5 U.S.C. § 8128.

1

For Office decisions issued prior to November 19, 2008, a claimant had one year to file an appeal. An appeal of
Office decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R.
§ 501.3(e) (2008).

FACTUAL HISTORY
On December 7, 2005 appellant, a 49-year-old letter carrier, filed a traumatic injury claim,
alleging that he sustained a stress-related condition on December 6, 2005 when he was called
into his supervisor’s office for an investigative interview.
In a December 14, 2005 statement, the employing establishment controverted the claim,
contending that appellant’s condition was self-generated.
On January 11, 2006 the Office advised appellant that it required additional factual and
medical evidence to determine whether he was eligible for compensation benefits.
In a statement received by the Office on February 8, 2006, appellant asserted that his
supervisor engaged in harassment and retaliation because appellant filed an Equal Employment
Opportunity (EEO) claim against him.
In a January 26, 2006 report, Dr. Steven Klein, a family practitioner, stated that appellant
demonstrated signs of depression and anxiety. He indicated that these symptoms were
attributable to his job requirements and to employment relationships.
In a decision dated February 13, 2006, the Office denied appellant’s claim on the basis
that he failed to establish a compensable factor of employment.
On March 12, 2006 appellant requested an oral hearing, which was held on
August 31, 2006.
Appellant submitted a September 7, 2005 copy of the EEO grievance and proposed union
resolution. The union stated that management was singling out his and other Hispanic
employees by asking them to provide documentation to support absences for sick leave.
At the hearing appellant contended that he sustained a traumatic injury because he was
confronted by his supervisor on December 6, 2005. He reiterated that he was called into his
supervisor’s office that day and disciplined in retaliation for filing the EEO claim. Appellant
contended that he was treated in a discriminatory manner, subjected to harassment and
intimidation and experienced a hostile work environment.
In an August 30, 2006 report, Dr. Stephen Kloeris, a family practitioner, stated that
appellant was experiencing depression with components of anxiety and agitation. He advised
that the conditions developed due to appellant’s work environment and relations with his
supervisors and coworkers, in addition to his job requirements.
Appellant submitted an October 4, 2006 document pertaining to a formal resolution of his
EEO claim, signed by representatives from management and his union. The document provided
that: “Management will cease and desist treating [appellant] unfairly ... cease harassment and
maintain a mutual respect and dignity atmosphere [sic].”
By decision dated November 17, 2006, an Office hearing representative affirmed the
February 13, 2006 decision.

2

By letter dated November 8, 2007, appellant requested reconsideration. He reiterated that
he sustained an injury on December 6, 2005 and submitted a traumatic injury claim because it
was the form that management provided him. Appellant stated that he had reviewed the case file
and noted that several medical reports were missing. He advised that he was placed on disability
from November 1 to 30, 2005 due to stress and would resubmit the reports. Appellant argued
that the October 4, 2006 settlement agreement constituted an admission by management that it
had engaged in harassment and treated him unfairly.
Appellant submitted a Form CA-2 completed on August 3, 2007, received by the Office
on November 14, 2007. He alleged that he sustained an occupational disease which he first
became aware of on November 1, 2005. Appellant first realized that he had a disease or illness
caused or aggravated by his employment as of November 1, 2005. He alleged that management
created a hostile workplace.
In a January 25, 2006 form report, Dr. Kloeris diagnosed work-related depression and
anxiety. He stated that appellant sustained his condition on December 6, 2005 and would be able
to return to modified work as of January 30, 2006, but would not be able to work overtime.
Dr. Kloeris did not believe that appellant’s condition was chronic but would require continued
follow-up treatment for at least six months. On January 26, 2006 he noted that appellant showed
signs of depression, anxiety and anger on examination. Dr. Kloeris asserted that appellant’s
relationships at work had produced stress. He advised that appellant was unable to participate in
stressful situations or engage in interpersonal relations.
Appellant submitted an excuse slip dated November 1, 2005 from Clear Lake Family
Physicians for hip and anxiety conditions. A November 30, 2005 disability slip noted that he
was unable to return to work as of November 30, 2005 but was cleared to return to work as of
December 1, 2005.
Appellant also submitted a December 6, 2005 leave slip. The employer indicated that
appellant was required to provide adequate documentation to support his claim that he missed
work due to stress. In a Form CA-17 report dated December 7, 2005, Dr. Klein stated that
appellant showed signs of depression and anger and placed him on restrictions. He advised that
appellant had continuing emotional injury or trauma. In a January 26, 2006 disability slip,
appellant was advised to avoid stressful situations and he was restricted from working overtime.
On November 5, 2008 appellant asserted that he was entitled to compensation because
the October 4, 2006 EEO resolution agreement established that his mangers had abused him. In
addition, his physician indicated that his stress-related condition was caused by employment
factors.
In a March 12, 2009 decision, the Office denied appellant’s application for review on the
ground that it did not raise substantive legal questions or include new and relevant evidence
sufficient to require the Office to reopen the claim for merit review.

3

LEGAL PRECEDENT
Under 20 C.F.R. § 10.606(b), a claimant may obtain review of the merits of his or her
claim by showing that the Office erroneously applied or interpreted a specific point of law; by
advancing a relevant legal argument not previously considered by the Office; or by submitting
relevant and pertinent evidence not previously considered by the Office.2 Evidence that repeats
or duplicates evidence already in the case record has no evidentiary value and does not constitute
a basis for reopening a case.3
ANALYSIS
In a February 13, 2006 decision, the Office denied appellant’s claim as he failed to
establish a compensable factor of employment. On November 17, 2006 an Office hearing
representative affirmed the denial of his claim. Appellant seeks reconsideration but has not
shown that the Office erroneously applied or interpreted a specific point of law. He has not
advanced a relevant legal argument not previously considered by the Office. On appeal,
appellant again asserted that he submitted a traumatic injury claim because that was the form
management provided him following the December 6, 2005 incident. He stated that he
subsequently submitted a timely occupational disease claim but did not receive a response.
Appellant’s claim, while ostensibly more conducive to one based on an occupational condition
pursuant to a Form CA-2, was adjudicated by the Office and his contentions received due
consideration. He noted at the August 31, 2006 hearing that he initially attributed his condition
to a December 6, 2005 confrontation in his supervisor’s office. This contention does not
constitute “a relevant legal argument not previously considered by the Office” and is not
sufficient, by itself, to show that “the Office erroneously applied or interpreted a specific point of
law.”
Appellant did not submit any new evidence in connection with his November 8, 2007
request, which addresses the underlying issue of whether he established a compensable factor of
employment as a cause of his alleged emotional condition. The evidence submitted is not
pertinent to this issue. The Board has held that the submission of evidence which does not
address the particular issue involved in the case does not constitute a basis for reopening the
claim.4 The reports from Drs. Kloeris and Klein pertain to appellant’s medical treatment and are
not relevant to the issue of whether appellant has established a factor of employment as a cause
of his alleged emotional condition. These reports advised that appellant had anxiety and
depression and indicated generally that these conditions were related to factors of his
employment. The leave slips from Clear Lake Family Clinic indicated only that he experienced
work-related stress during November 2005, a period prior to the December 6, 2005 investigative
interview which allegedly precipitated his emotional condition and disability. The December 6,
2005 and January 26, 2006 leave slips noted that management required documentation to support
appellant’s request for leave due to stress and noted that he was restricted from working
2

20 C.F.R. § 10.606(b)(1); see generally 5 U.S.C. § 8128(a).

3

Howard A. Williams, 45 ECAB 853 (1994).

4

See David J. McDonald, 50 ECAB 185 (1998).

4

overtime. This evidence is not relevant as he has not established error or abuse in the actions
attributed to management. Appellant’s reconsideration request failed to show that the Office
erroneously applied or interpreted a point of law nor did it advance a point of law or fact not
previously considered by the Office. While he asserted that the October 4, 2006 settlement
agreement constitutes an admission by management that it had engaged in improper conduct, the
Board notes that the mere fact that personnel actions are later modified or rescinded, does not in
and of itself, establish error or abuse.5 This argument and the settlement agreement were
considered by the Office in previous decisions. The Office did not abuse its discretion in
refusing to reopen appellant’s claim for a review on the merits.
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for
reconsideration on the merits under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the March 12, 2009 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: August 6, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

Michael Thomas Plante, 44 ECAB 510, 516 (1993).

5

